 



Exhibit 10.1

 

ASSIGNMENT OF RIGHTS

 

(Ashton Reserve, Charlotte)

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”) is made as of the 12th day of May,
2015, by and between BLUEROCK REAL ESTATE, L.L.C. (the “Assignor”) and BLUEROCK
RESIDENTIAL GROWTH REIT, INC., through its subsidiary, BRG ASHTON NC, LLC (the
“Assignee”).

 

WITNESSETH:

 

WHEREAS, AR I Borrower, LLC (“ARIB”) and Assignor entered into that certain
Purchase and Sale Agreement and Escrow Instructions, joined in by AR Owner, LLC
(“ARO”) (the “Purchase Contract”) to (i) acquire the Phase I Property (as
defined in the Purchase Contract) and (ii) upon closing on the Phase I Property,
take an assignment of ARO’s Purchase and Sale Agreement for the Phase II
Property (as defined in the Purchase Contract) to take property (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in, to and under the Purchase Contract.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby assigns to the Assignee, all of
its right, title and interest in, to and under the Purchase Contract, and
Assignee hereby accepts the same and assumes all of Assignor’s obligations under
the Purchase Contract.

 

The recitals contained above are hereby incorporated herein.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Assignment as of the day
and year written above.

 

  ASSIGNOR:   BLUEROCK REAL ESTATE, L.L.C.,             By:  /s/ Jordan Ruddy  
  Name: Jordan Ruddy     Its: President     ASSIGNEE:  

BRG ASHTON NC, LLC,

a Delaware limited liability company

        By: BLUEROCK RESIDENTIAL HOLDINGS, L.P., Its sole member                
By:  /s/ Michael Konig       Name: Michael Konig       Its: COO and General
Counsel

 

 

